Case 1:19-cv-10168-GBD Document 31 Filed 04/21/20 _ Page 1 of 1

Fe,

  

UNITED STATES DISTRICT COURT if ; el ;
SOUTHERN DISTRICT OF NEW YORK fe" OK "ay
ote eee eee eee eee eee LL eee Le eee LL LLL ee x £ AE, ‘e £
: eg “7 Gry
: he LE: iy
YOVANNY DOMINGUEZ, and on behalfofall — : = .
other persons similarly situated, : :
Plaintiff, :
-against- : ORDER
ATHLETA LLC, 19 Civ. 10168 (GBD)
Defendant. :
ween eee ee eee ee eee eee ee eee ee eee Xx

GEORGE B. DANIELS, District Judge:

The May 7, 2020 oral argument is adjourned to July 9, 2020 at 10:30 a.m.

Dated: April 21, 2020
New York, New York
SO ORDERED.

4B Dowk

EPR DANIELS
ITED’STATES DISTRICT JUDGE

 

 
